Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-10, 12, and 14-22 are currently pending and are examined on the merits herein.

     Priority

	Acknowledgment is made of applicant's claim for foreign priority.  It is noted, however, that applicant has not provided English translations of the certified copies of the Chinese applications (201910731661.4 & 201911059969.5) as required by 35 U.S.C. 119(b).  Nonetheless, the priority date of the instant invention is August 08, 2019 (the date of the Chinese Application 201910731661.4).  Without the English translations, one cannot ascertain if the instant invention is present in the Chinese applications.  Therefore, art prior to the instant application, but not before the date of the Chinese applications may be cited against the claims.

						 IDS

	The information disclosure statement (IDS) submitted on 05/19/22 is acknowledged and has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112 (Lack of Antecedent Basis)
The following is a quotation of 35 U.S.C. 112(b):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6-10, 12, and 14-22 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 6-10, 12, and 14-22 recite the limitations "the X-ray powder diffraction" in claim 6, line 2 and in claim 14, line 2; “the differential scanning calorimetry curve” in claim 10, line 2 and claim 19, line 2; and “the thermogravimetic analysis curve” in claim 12, line 2 and claim 21, line 2 .  Specifically, the claims contains no earlier recitation or limitation of said terms and thus is unclear as to what element the limitations were making reference to.  As a result, there is insufficient antecedent basis for these limitations in the claims.


Provisional Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 6 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of co-pending Application No. 17633,336 (hereinafter Hong US Patent Application No. ‘336).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to a crystalline form of pyrazine-2H-one compounds.  The claimed invention and co-pending application Hong ‘336 are rendered obvious over another as the claimed invention teaches a crystalline compounds in claim 6 that possesses XRPD peaks at 5.24±0.20◦, 9.58±0.20◦, 10.45±0.20◦ (2ɵ) whereas Hong ‘336 teaches the same compounds with XRPD peaks that possess similar characteristics as the instant invention wherein the XRPD peaks are as followed 4.99±0.20◦, 9.54±0.20◦, 10.45±0.20◦ (2ɵ).  Because the XRPD peaks are similar and the same within error, these compounds are obvious over one another.  Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding application No. 17/633,336.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,286,248 (hereinafter Zhang US Patent No. ‘248).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to a salt form of pyrazine-2H-one compounds.  The claimed invention and U.S. Patent ‘248 are rendered obvious over another as the claimed invention teaches a hydrochloride salt of a compound of formula (I):

    PNG
    media_image1.png
    205
    433
    media_image1.png
    Greyscale

whereas Zhang ‘248 teaches a compound, a tautomer or stereoisomer thereof or a pharmaceutically acceptable salt thereof wherein the compound is:



    PNG
    media_image2.png
    194
    382
    media_image2.png
    Greyscale

The recitation of a pharmaceutically acceptable salt of the aforementioned compound renders obvious the hydrochloride salt of the instant invention as they possess overlapping scope.  Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding application No. 11171138.

                                                   Objections

Claims 2-5 are objected to because of the following informalities:  They are dependent upon rejected claims.  Consequently, Applicant is required to incorporate the limitations of the independent claims into said claims.  Appropriate correction is required.

Conclusion
No claims are allowed.

The examiner further acknowledges that the closest prior art WO 2019/154364 A1, submitted in Applicant’s own IDS.  WO ‘364 teaches pyrazine-2(1H)-ketone compound that can act as FGFR inhibitors wherein instant compound of formula (I)) is taught (see abstract and pg. 4, 4th compound).  However, such art is published on 08/15/19 after the “purported” priority date of this instant invention.  Once applicant has perfected priority, such reference will be unavailable as prior art.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
10/15/2022